This matter is before its on petition for alternative writ of mandamus.
In effect, the petitioner seeks to have us direct the clerk of the circuit court as to the amount he is entitled to demand of the relate to conform to our opinion and judgment in *Page 37 
the case of Clark v. Hollingsworth, et al., 188 So. 827.
If there be any necessity for directions in this regard, the end can best be served by application to the circuit court because all related records are available there for inspection as a basis for determining the several amounts, including costs, penalties and subsequently assessed taxes which the purchaser of tax sale certificates may have paid to place himself in position to apply for tax deed.
As to costs, see State ex rel. Worth v. Culbreath, opinions filed August 21 and April 28, 1939.
Petition is denied.
So ordered.
TERRELL, C. J., and BUFORD, J., concur.
THOMAS, J., concurs specially.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.